 Case: 1:20-cv-00125-TSB Doc #: 11-1 Filed: 10/08/20 Page: 1 of 20 PAGEID #: 2427




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

JOHN THUMANN,                             :           Case No. 1:20-cv-00125
                                          :
                      Plaintiff,          :
                                          :           District Judge Timothy S. Black
        v.                                :
                                          :
ALEX AZAR, in his capacity as Secretary :
of the United States Department of Health :
and Human Services,                       :
                                          :
                      Defendant.          :

 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS
  AND CROSS-MOTION FOR SUMMARY JUDGMENT AND IN OPPOSITION TO
           PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

I.     INTRODUCTION

       Plaintiff John Thumann suffers from an incurable form of brain cancer, glioblastoma

multiforme (“GBM”). This case involves judicial review of the denial of Medicare claims by an

Administrative Law Judge (“ALJ”) for certain months of a device that provides tumor treatment

field therapy (“TTFT”) to treat GBM. The decision denying Plaintiff’s claim, however, concluded

that the device manufacturer would be liable for payment of the non-covered charges, not Plaintiff.

Accordingly, no matter the outcome in this case, the Secretary of the Department of Health and

Human Services (the “Secretary”) will neither pay any money to Plaintiff nor require Plaintiff to

pay any money to him. The claim denial also did not prevent Plaintiff from using the TTFT device.

Since Plaintiff has therefore suffered no injury in fact from the denial of his Medicare claim, he

lacks Article III standing, and the Court should dismiss this case with prejudice.

       Should the Court find that Plaintiff has Article III standing, Defendant also addresses the

single issue that Plaintiff raises on appeal: whether the Secretary is collaterally estopped from
    Case: 1:20-cv-00125-TSB Doc #: 11-1 Filed: 10/08/20 Page: 2 of 20 PAGEID #: 2428



denying his claims for the TTFT device because another ALJ allowed coverage for different

months of the TTFT device in a prior non-precedential decision. 1 The resolution of this issue is

clear: collateral estoppel does not apply. In arguing that a non-precedential ALJ decision estops

the Secretary from denying Plaintiff’s claim for the TTFT device, Plaintiff relies on Astoria

Federal Savings and Loan Association v. Solimino, 501 U.S. 104 (1991), which held that

administrative decisions can have preclusive effect when there is not an evident statutory purpose

to the contrary. Id. at 108. Here, however, in the context of ALJ decisions in Medicare claim

appeals, there is a statutory purpose to the contrary, as evidenced by the Medicare Act’s: (1)

requirement that ALJ decisions receive de novo review, (2) allowance for the Secretary to resolve

claim appeals through individual adjudications, (3) requirement that claims for benefits be

presented and channeled through administrative review, and (4) authorized regulations, which

foreclose giving preclusive effect to ALJ decisions by specifying that such decisions are not

precedential or final.

         Even if there were no bar to collateral estoppel, Plaintiff would not be entitled to collateral

estoppel in this case because the required elements are not met. In particular, notwithstanding that

ALJ decisions in the Medicare claim appeals context are not “final” for purposes of collateral

estoppel, the Secretary did not have a full and fair opportunity to litigate in the prior proceedings

because it would be impracticable for the Secretary to appear as a party in the thousands of

Medicare claim appeals that are filed each year at the ALJ level.

         For these reasons, should the Court find that Plaintiff has Article III standing, it should

grant summary judgment in the Secretary’s favor and deny Plaintiff’s motion.


1  By omission, Plaintiff has waived his right to challenge the ALJ decision at issue on the other grounds
listed in his Complaint. See Kuhn v. Washtenaw County, 709 F.3d 612, 624 (6th Cir. 2013) (“This court has
consistently held that arguments not raised in a party’s opening brief, as well as arguments adverted to in
only a perfunctory manner, are waived.”).
                                                    2
    Case: 1:20-cv-00125-TSB Doc #: 11-1 Filed: 10/08/20 Page: 3 of 20 PAGEID #: 2429




II.      STATUTORY AND REGULATORY BACKGROUND

         A. “Reasonable and Necessary” Medicare Expenses

         Medicare is a federal health insurance program for people who are elderly and/or have

disabilities. See generally, 42 U.S.C. § 1395 et seq. For a medical service to be covered by

Medicare, it must fit within a benefit category established by the Medicare statute. Id.

         This case concerns Medicare Part B, which extends coverage to certain types of durable

medical equipment (“DME”) for qualified recipients. 42 U.S.C. §§ 1395k(a), 1395x(s)(6). Almost

all Medicare coverage determinations, including those in this case, are subject to 42 U.S.C. §

1395y(a)(1)(A), which excludes certain items from coverage. Under this section, “no payment may

be made under . . . part B for any expenses incurred for items or services [] which . . . are not

reasonable and necessary for the diagnosis or treatment of illness or injury to improve the

functioning of a malformed body member[.]” Id. The Centers for Medicare & Medicaid Services

(“CMS”), which administers the Medicare program for the Secretary, has historically interpreted

“reasonable and necessary” to mean that an item or service must be safe and effective, medically

necessary and appropriate, and not experimental. See Medicare Program Integrity Manual

(“MPIM”) Ch. 13, § 13.5.4. 2

         The Secretary has broad discretion in administering the “reasonable and necessary”

standard. See Heckler v. Ringer, 466 U.S. 602, 617 (1984) (citing 42 U.S.C. § 1395ff(a)). The

Secretary may choose to articulate “reasonable and necessary” standards through formal

regulations that have the force and effect of law throughout the administrative process. See 42



2 The current MPIM is available at https://www.cms.gov/Regulations-and-
Guidance/Guidance/Manuals/Downloads/pim83c13.pdf. The MPIM “is a compilation of guidelines
which CMS issues to instruct Medicare contractors on how to conduct medical review of Medicare claims
submitted by Medicare providers and suppliers for payment.” Erringer v. Thompson, 371 F.3d 625, 628
(9th Cir. 2004).
                                                 3
 Case: 1:20-cv-00125-TSB Doc #: 11-1 Filed: 10/08/20 Page: 4 of 20 PAGEID #: 2430



U.S.C. §§ 1395hh; 1395ff(a)(1). The Secretary may also choose to issue National Coverage

Determinations (“NCDs”) “with respect to whether or not a particular item or service is covered

nationally.” 42 U.S.C. § 1395ff(f)(1)(B); see also 42 C.F.R. §§ 400.202, 405.1060. However, the

Secretary is not required to promulgate regulations or policies that, “either by default rule or by

specification, address every conceivable question” that may arise, Shalala v. Guernsey Mem’l

Hosp., 514 U.S. 87, 96 (1995), and may instead choose to proceed based on individua l

adjudications. See Ringer, 466 U.S. at 617.

       B. Enforcement of the “Reasonable and Necessary” Standard Through Local
          Coverage Determinations

       The Secretary has delegated to CMS broad authority to determine whether Medicare covers

particular medical services. CMS, in turn, contracts with Medicare Administrative Contractors

(“MACs”), such as CGS Administrators, LLC (“CGS”) in this case, to administer certain day-to-

day functions of the Medicare program. 42 U.S.C. § 1395kk-1. Consistent with controlling

regulations and any applicable NCDs, MACs make coverage determinations, issue payments, and

develop Local Coverage Determinations (“LCDs”) for the geographic areas that they serve in

accordance with the reasonable and necessary provision in 42 U.S.C. § 1395y(a)(1)(A). See 42

U.S.C. §§ 1395kk-1(a)(4), 1395ff(f)(2)(B). See also MPIM Ch. 13 (providing detailed guidance

to MACs on how to develop LCDs). An LCD is binding only on the contractor that issued it, and

only at the initial stage of the Medicare claim review process, as opposed to later stages if a

beneficiary should appeal a determination by a MAC. 42 U.S.C. § 1395ff(c)(3)(B)(ii)(II).

Although ALJs are not bound by LCDs, they are required to give them “substantial deference.” 42

C.F.R. § 405.1062(a). If an ALJ declines to follow an LCD in a particular case, it “must explain

the reasons why the policy was not followed.” Id. at § 405.1062(b). An ALJ’s decision not to




                                                4
 Case: 1:20-cv-00125-TSB Doc #: 11-1 Filed: 10/08/20 Page: 5 of 20 PAGEID #: 2431



follow an LCD “applies only to the specific claim being considered and does not have precedential

effect.” Id.

        C. LCDs for TTFT Devices

        In April 2011, the United States Food and Drug Administration approved the commercial

distribution of a TTFT device manufactured by Novocure, Inc., the NovoTTF-100A (later

rebranded as “Optune”), for the treatment of recurrent GBM. Certified Administrative Record

(“CAR”) at 279, 283 (Doc. 6-2, PageID 322, 326). In October 2015, the DME MACs issued the

original LCD for TTFT, indicating that TTFT was not covered for beneficiaries with GBM. See

id. at 27 (PageID 70) (quoting 2015 LCD). Another LCD went into effect on January 1, 2017, and

remained substantively unchanged,stating that “Tumor treatment field therapy (E0766) will be

denied as not reasonable and necessary.” See id. at 15-16 (PageID 58-59)..

        On August 7, 2018, the DME MACs received a request from Novocure for reconsideration

of the TTFT LCD, noting that it did not address newly diagnosed GBM. See CAR at 29 (Doc. 6-

2, PageID 72) (discussing reconsideration request). Effective September 1, 2019, the LCD was

revised to permit coverage for newly diagnosed GBM and continued coverage for newly diagnosed

GBM beyond the first three months of therapy in certain instances. Id. at 115-124 (PageID 158-

167). Novocure was “extremely pleased” with the 2019 LCD and noted that its coverage criteria

“is generally similar to Optune’s commercial coverage criteria for newly diagnosed GBM.”

Medicare Releases Final Local Coverage Determination Providing Coverage of Optune® for

Newly     Diagnosed   Glioblastoma,    https://www.novocure.com/medicare-releases-final-local-

coverage-determination-providing-coverage-of-optune-for-newly-diagnosed-glioblastoma/       (last

visited September 4, 2020).




                                               5
 Case: 1:20-cv-00125-TSB Doc #: 11-1 Filed: 10/08/20 Page: 6 of 20 PAGEID #: 2432




       D. Claims and Administrative Appeals

       The Medicare claim process begins when the beneficiary submits a claim for payment to

the MAC. See generally, 42 U.S.C. § 1395u(a); 42 C.F.R. § 405.920. If the claim is denied, the

beneficiary must then generally exhaust the following four levels of administrative review before

filing suit in district court. First, the beneficiary may seek a redetermination from the MAC, which

must be performed by a person who did not make the initial decision. 42 U.S.C. § 1395ff(a)(3); 42

C.F.R. § 405.940. At the second level, a beneficiary may seek reconsideration by a qualified

independent contractor (“QIC”) whose panel members must have “sufficient medical, legal, and

other expertise, including knowledge of the Medicare program.” 42 U.S.C. § 1395ff(b)(1)(A),

1395ff(c); 42 C.F.R. §§ 405.960, 405.968(c)(1). An LCD is not binding on the QIC or at other

higher levels of appeal. 42 U.S.C. § 1395ff(c)(3)(B)(ii)(II); 42 C.F.R. § 405.968(b). At the third

level, a beneficiary can request a hearing before an ALJ, who issues a decision based on the

evidence presented at the hearing or otherwise admitted into the administrative record by the ALJ.

42 U.S.C. § 1395ff(b)(1)(A), 1395ff(d); 42 C.F.R. §§ 405.1000-02, 405.1042, 405.1046.

       The administrative process ends in a de novo review of the ALJ’s decision by the Medicare

Appeals Council (the “Council”), a division of the Departmental Appeals Board of the Department

of Health and Human Services. 42 U.S.C. § 1395ff(b)(1)(A), (d)(2); 42 C.F.R. §§ 405.1100,

405.1122. The Council’s decision represents the final decision of the Secretary for purposes of

administrative exhaustion. 42 U.S.C. § 1395ff(b)(1)(A), (d)(2)(A); 42 C.F.R. §§ 405.1048,

405.1130, 405.1136. However, if the Council does not render a decision within a specified time

period (usually 90 days), a beneficiary may request elevation and proceed to district court without

receiving a decision from the Council. 42 C.F.R. § 405.1132.

       After exhausting administrative remedies, the beneficiary is entitled to judicial review of



                                                 6
    Case: 1:20-cv-00125-TSB Doc #: 11-1 Filed: 10/08/20 Page: 7 of 20 PAGEID #: 2433



the Secretary’s decision in district court “as is provided in [42 U.S.C.] 405(g).” 42 U.S.C. §

1395ff(b)(1)(A). In such review, the Secretary’s findings of fact “if supported by substantial

evidence, shall be conclusive.” 42 U.S.C. § 405(g).

         E. Advance Beneficiary Notices

         If Medicare coverage is denied, the circumstances dictate whether Medicare, the supplier,

or the beneficiary bears responsibility for payment. Medicare will pay a denied claim if neither the

supplier nor the beneficiary knew or could reasonably have been expected to know that the item

would not be covered. 42 U.S.C. § 1395pp; 42 C.F.R. § 411.400(a). If a supplier expects Medicare

to deny payment, it can shift the risk of non-coverage to the beneficiary by providing him with

advance written notice (called an “Advance Beneficiary Notice” or “ABN”) of the specific reason

why the item probably will not be covered. 42 C.F.R. § 411.404(b). The ABN helps the beneficiary

decide whether to accept the financial risk of non-coverage.

         In the absence of a valid ABN, a supplier cannot bill the beneficiary if Medicare coverage

is denied. See 42 U.S.C. § 1395pp; Int’l Rehab. Sci. Inc. v. Sebelius, 688 F.3d 994, 998 (9th Cir.

2012) (explaining that a valid ABN is required “for the supplier to shift liability to the

beneficiary”); California Clinical Laboratory Ass’n v. Secretary of HHS, 104 F. Supp. 3d 66, 71-

72 (D.D.C. 2015) (same).

III.     STATEMENT OF FACTS

         Plaintiff, who has GBM, sought coverage for the Optune device supplied by Novocure for

August 2018 through October 2018. CAR at 465 (Doc. 6-3, PageID 508). The MAC CGS 3 denied

payment of the claims and affirmed the initial denial on redetermination. Id. at 465-67 (PageID

508-10). After a QIC issued an unfavorable reconsideration decision, Plaintiff requested a hearing


3In the decision on appeal, ALJ Bruce MacDougall incorrectly identified the MAC as Noridian Healthcare
Solutions. CAR at 52 (Doc. 6-2, Page ID 95).
                                                  7
    Case: 1:20-cv-00125-TSB Doc #: 11-1 Filed: 10/08/20 Page: 8 of 20 PAGEID #: 2434



before an ALJ. Id. at 147-48; 443-55 (Doc. 6-2; PageID 191-92; Doc. 6-3, PageID 486-498). ALJ

Bruce MacDougall subsequently held a hearing in which counsel appeared for Plaintiff, but not

for the Secretary. Id. at 52 (Doc. 6-2, PageID 95). On September 5, 2019, ALJ MacDougall issued

a decision declining to deviate from the LCD for TTFT and denying Plaintiff’s claims for Medicare

coverage. Id. at 52-59 (PageID 95-102). ALJ MacDougall nevertheless concluded that Novocure,

not Plaintiff, bore financial responsibility for the non-coverage because the record did not include

an ABN or other indication that Plaintiff knew, or should have been expected to know, that the

device would not be covered. Id. at 58 (PageID 101).

         Following ALJ MacDougall’s decision, Plaintiff appealed to the Council. CAR at 38-44

(Doc. 6-2, PageID 81-87). The Council did not issue a decision within 90 days, so Plaintiff elected

to proceed to the district court pursuant to 42 C.F.R. § 405.1132. Id. at 1-5 (PageID 44-48).

         Plaintiff’s assertion that the Secretary is collaterally estopped from denying coverage in

this case relies on a separate August 19, 2019 decision by ALJ Timothy Gates, who departed from

the applicable LCD for TTFT and ordered coverage for the Optune device for November 2018

through January 2019. CAR at 10-18 (Doc. 6-2, PageID 53-61). 4 As was the case with the hearing

before ALJ MacDougall, only counsel for Plaintiff appeared before ALJ Gates. Id. at 10 (PageID

53).



4 Plaintiff also relies on a November 5, 2019 decision from ALJ Jeannie Bartlett ordering coverage for
February 2019 through May 2019, and cites (but does not rely upon) a June 3, 2020 decision from ALJ Eli
Bruch that is not in the CAR ordering coverage for June 2019 through August 2019. Plaintiff’s Brief (“Pl.’s
Br.”) at 10, 11 n.6, Ex. A (Doc. 9, PageID 2393-94; Doc. 9-1). The Court should disregard these decisions
because collateral estoppel may only apply if the issue was litigated in a “prior” proceeding. Georgia-
Pacific Consumer Products, LP v. Four-U-Packaging, Inc., 701 F.3d 1093, 1098 (6th Cir. 2012). The cases
that Plaintiff cites, Pl. Br. at 3 (Doc. 9, PageID 2386), for the proposition that a later-filed case that reaches
finality first may preclude an earlier-filed but still-pending case are inapposite because they concern
concurrent trial-level litigation. Once a trial-level decision is reached, that decision is final (to the extent
possible) even if appealed. See Smith v. S.E.C., 129 F.3d 356, 362 (6th Cir. 1997) (The fact that [plaintiff]
has an appeal of that judgment pending does not deprive the judgment of res judicata effect.”). Regardless,
the issue is moot because ALJ Gates’s favorable decision preceded ALJ MacDougall’s decision.
                                                        8
    Case: 1:20-cv-00125-TSB Doc #: 11-1 Filed: 10/08/20 Page: 9 of 20 PAGEID #: 2435




IV.      STANDARD OF REVIEW

         A. Motion to Dismiss

         A motion to dismiss for lack of Article III standing can be brought under Rule 12(b)(1)

because standing “goes to a court’s subject matter jurisdiction.” Kepley v. Lanz, 715 F.3d 969, 972

(6th Cir. 2013) (internal quotation omitted). 5 The standard of review of a 12(b)(1) motion to

dismiss depends on whether the defendant makes a facial or factual challenge to subject matter

jurisdiction. Mitchell v. BMI Federal Credit Union, 374 F. Supp. 3d 664, 667 (S.D. Oh. 2019)

(citing Wayside Church v. Van Buren County, 847 F.3d 812, 816-17 (6th Cir. 2017)). A facial

attack questions merely the sufficiency of the pleading and requires the district court to take the

allegations in the complaint as true. Id. (quoting Gentek Bldg. Products, Inc. v. Sherwin-Williams

Co., 491 F.3d 320, 330 (6th Cir. 2007)). A factual attack questions whether subject matter

jurisdiction actually exists and requires the court to weigh evidence, including any evidence

submitted outside the pleadings, to make a determination. Id. (quoting Wayside Church, 847 F.3d

at 817; Ohio Nat’l Life Ins. Co. v. United States, 922 F.3d 320, 325 (6th Cir. 1990)). In either case,

the plaintiff has the burden of proving subject matter jurisdiction. Id. (citing Rogers v. Stratton

Indus., 798 F.2d 913, 915 (6th Cir. 1986)). This case raises a factual attack.

         B. Summary Judgment

         When reviewing an administrative decision regarding a claim for Medicare benefits, a court

must affirm the Secretary’s decision if it is supported by substantial evidence and made pursuant

to the proper legal standards. Chillicothe Chiropractic and Wellness Center v. Sibelius, No. 2:12-

cv-330, 2014 WL 1382478, at *5 (S.D. Oh. Apr. 8, 2014) (quoting Rabbers v. Comm’r of Soc.

Sec., 582 F.3d 647, 651 (6th Cir. 2009)); 42 U.S.C. §§ 405(g), 1395ff(b)(1)(A). Under this


5Article III standing cannot be waived and may be raised at any time during a proceeding. Zurich Ins. Co.
v. Logitrans, Inc., 297 F.3d 528, 531 (6th Cir. 2002) (citing Fed. R. Civ. P. 12(h)(3)).
                                                   9
Case: 1:20-cv-00125-TSB Doc #: 11-1 Filed: 10/08/20 Page: 10 of 20 PAGEID #: 2436



standard, substantial evidence is defined as more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion. Chillicothe, 2014 WL 1382478, at *5 (quoting Rogers v. Comm’r of Soc.

Sec., 486 F.3d 234, 241 (6th Cir. 2007)). The court’s review is also limited to the certified

administrative record. 42 U.S.C. §§ 405(g), 1395ff(b)(1)(A); EPI Corp. v. Chater, 91 F.3d 143,

1996 WL 428409, at *5 (6th Cir. 1996).

V.     ARGUMENT

       A. Plaintiff Lacks Article III Standing Because He Has Not Suffered an Injury in
          Fact

       The U.S. Constitution limits federal court jurisdiction to actual cases or controversies.

Raines v. Byrd, 521 U.S. 811, 818 (1997); U.S. Const. Art. III, § 2. Standing to sue is a doctrine

derived from this limitation on judicial power. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547

(2016). There are three elements of Article III standing, which Plaintiff has the burden to establish:

(1) an injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3)

that is likely to be redressed by a favorable judicial decision. Id. at 1547 (citing Lujan v. Defenders

of Wildlife, 504 U.S. 555, 560-61 (1992)). At the pleading stage, aplaintiff must clearly allege facts

demonstrating each of these elements. Id. Plaintiff’s complaint here, however, does not—and

cannot—show that the first element of Article III standing is met.

       To establish injury in fact, a plaintiff must show that he or she suffered “an invasion of a

legally protected interest” that is “concrete and particularized” and “actual or imminent, not

conjectural or hypothetical.” Spokeo, 136 S. Ct. at 1548 (quoting Lujan, 504 U.S. at 560). A

“concrete” injury must be “real” and “not abstract.” Id. at 1548-49.

       In this case, Plaintiff has not suffered a concrete injury because he was not found financially

responsible for the non-coverage of the Optune device and therefore will not experience any


                                                  10
Case: 1:20-cv-00125-TSB Doc #: 11-1 Filed: 10/08/20 Page: 11 of 20 PAGEID #: 2437



financial consequence regardless of the outcome of this suit. See CAR at 58 (Doc. 6-2, PageID #

101) (holding Novocure responsible for the non-covered charges). Indeed, the Supreme Court

recently confirmed that a plaintiff who has no personal financial stake in a lawsuit has not suffered

a concrete injury. Thole v. U.S. Bank N.A., 140 S. Ct. 1615, 1619 (2020) (ERISA plaintiffs could

not show concrete injury because they had received all of their monthly benefit payments to-date

and the outcome of the suit would not affect their future benefit payments). Absent a personal

financial stake in this lawsuit, Plaintiff cannot show a concrete injury because it is undisputed that

his claim denials did not prevent him from using the Optune device.

        Nonetheless, Plaintiff might argue that, notwithstanding financial responsibility, his

statutory right to appeal a Medicare claim denial shows that the claim denial itself constitutes a

concrete injury. Plaintiff would be mistaken. As explained by the Spokeo Court:

        Congress’ role in identifying and elevating intangible harms does not mean that a
        plaintiff automatically satisfies the injury-in-fact requirement whenever a statute
        grants a person a statutory right and purports to authorize that person to sue to
        vindicate that right. Article III standing requires a concrete injury even in the
        context of a statutory violation. For that reason, [plaintiff] could not, for example,
        allege a bare procedural violation, divorced from any concrete harm, and satisfy the
        injury-in-fact requirement of Article III.

Spokeo, 136 S. Ct. at 1549. Thus, a statutory violation and corresponding right to sue does not

prove the presence of a concrete injury for purposes of Article III standing. The plaintiff must still

show that the statutory violation caused a concrete injury. 6 Cf. Thole, 140 S. Ct. at 1620-21

(rejecting that statutory right to sue under ERISA conferred Article III standing); California

Clinical Laboratory Association v. Secretary of Health and Human Services, 104 F. Supp. 3d 66,



6 In interpreting Spokeo, the Sixth Circuit recently suggested that even absent a concrete injury, a statutory
violation that “created a risk of harm that Congress intended to prevent” could satisfy the injury in fact
requirement. Buchholz v. Meyer Njus Tanick PA, 946 F.3d 855, 863 (6th Cir. 2020). However, the Spokeo
court explained that “the risk of real harm” was just one way of showing the presence of a concrete injury.
Spokeo, 139 S. Ct. 1549.
                                                     11
Case: 1:20-cv-00125-TSB Doc #: 11-1 Filed: 10/08/20 Page: 12 of 20 PAGEID #: 2438



79 (D.D.C. 2015) (plaintiff who challenged LCD pursuant to statutory right could not show injury

in fact because the LCD had not prevented her from accessing treatment or caused any financial

liability due to non-coverage). In this case, since the Medicare claim denial did not cause Plaintiff

to suffer a concrete injury, it is just an alleged, bare, procedural violation and it does not constitute

an injury in fact.

        Plaintiff might also argue that the risk of future claim denials for the Optune device, and

corresponding risk that he could be financially responsible for such denials if Novocure requires

him to sign an ABN, constitutes a concrete injury. However, these risks are entirely speculative.

This is especially true because under the revised LCD for TTFT, claims for the Optune device with

dates of service on or after September 1, 2019 may be approved by the MAC without any need for

Plaintiff to appeal. CAR at 115-124 (Doc. 6-2, PageID 158-167). Speculative future harms are by

definition not concrete and cannot constitute an injury in fact. Clapper v. Amnesty Int’l USA, 568

U.S. 398, 409 (2013) (“injury must be certainly impending to constitute injury in fact . . .

allegations of possible future injury are not sufficient.”) (quoting Whitmore v. Arkansas, 495 U.S.

149, 158 (1990)); California Clinical, 104 F. Supp. 3d at 79-80 (alleged risk of future injury due

to unfavorable LCD was not concrete because it was speculative that the plaintiff would be

prescribed the treatment at issue, that Medicare would again deny coverage, and that the plaintiff

would be given an ABN such that she could bear financial responsibility for non-coverage).

        Plaintiff may finally argue that if the Secretary prevails in this appeal, then Novocure might

bill him for the cost of the Optune device. However, Plaintiff has not alleged that a bill from

Novocure is impending, and as addressed above, Novocure does not meet the requirement to

validly bill Plaintiff because it did not provide him with an ABN. CAR at 58 (Doc. 6-2, PageID #

101). Accordingly, the possibility that Novocure might try to bill Plaintiff for the cost of the Optune



                                                   12
Case: 1:20-cv-00125-TSB Doc #: 11-1 Filed: 10/08/20 Page: 13 of 20 PAGEID #: 2439



device is similarly too speculative to constitute a concrete injury. 7

        In sum, because Plaintiff was not found financially responsible for the non-covered

charges, he cannot show that his Medicare claim denial caused him to suffer a concrete injury.

Plaintiff therefore cannot satisfy the injury in fact element of Article III standing, and this case

should be dismissed with prejudice. Cf. Pehoviack v. Azar, No. SA CV 20-00661, 2020 WL

4810961 (C.D. Cal. Jul. 22, 2020), appeal docketed, No. 20-55841 (9th Cir. Aug. 17, 2020) (in

similar appeal of the denial of Medicare coverage for the Optune device, holding that plaintiff

lacked standing because she had not suffered an injury in fact; dismissing without leave to amend);

Komatsu v. Azar, SACV 20-00280, 2020 WL 5814116 (C.D. Cal. Sept. 24, 2020), appeal

docketed, No. 56001 (9th Cir. Sept. 29, 2020) (same).

        B. The Secretary Is Not Collaterally Estopped From Denying Plaintiff’s Claim

Even if Plaintiff has Article III standing, the Secretary is still entitled to summary judgment

because Plaintiff’s sole argument on appeal—that a prior favorable ALJ decision estops the

Secretary from denying coverage—fails. This is so for two reasons. First, ALJ decisions in the

Medicare claim appeals context are not entitled to preclusive effect. Second, the elements of

collateral estoppel are not met.

                 1.       ALJ Decisions in the Medicare Claim Appeals Context Are Not
                          Entitled to Preclusive Effect.

        Under Astoria Federal Savings and Loan Association v. Solimino, 501 U.S. 104 (1991),



7  Even if Novocure announced its intent to bill Plaintiff should the Secretary prevail, any injury that Plaintiff
suffers after this case is over cannot create standing because standing must be assessed “at the outset of the
litigation.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180 (2000).
Additionally, this injury would not be fairly traceable to the Secretary or capable of being redressed by a
favorable decision because Novocure has complete discretion as to whether to bill Plaintiff for his
treatment. See Lujan, 540 U.S. at 560 (an injury cannot be the “result of independent action of some third
party not before the court.”).


                                                       13
Case: 1:20-cv-00125-TSB Doc #: 11-1 Filed: 10/08/20 Page: 14 of 20 PAGEID #: 2440



the presumption that decisions issued by administrative agencies have preclusive effect is

overcome “when a statutory purpose to the contrary is evident.” Id. at 108. A statutory purpose to

the contrary may be evidenced either expressly or implicitly. Astoria, 501 U.S. at 108-110. 8 In this

case, in the context of ALJ decisions in Medicare claim appeals, a statutory purpose to the contrary

is evidenced in four ways.

        First, the Medicare Act requires the Council to review ALJ decisions de novo. 42 U.S.C. §

1395ff(d)(2)(B). If a favorable ALJ ruling collaterally estopped the Council from denying a

beneficiary’s claim for the same treatment, then the Council could not perform a de novo review;

instead, the Council would be bound to accept the ALJ’s conclusions. See Almy v. Sebelius, 679

F.3d 297, 310 (4th Cir. 2012) (Council’s requirement to perform de novo review is incompatible

with prospect of deferring to outcomes of ALJ decisions below); Bigure v. Hansen, No. 1:16-cv-

808, 2017 WL 25503, at *3 (S.D. Oh. Jan. 3, 2017) (Black, J.) (requirement that district court

review a naturalization denial de novo foreclosed giving preclusive effect to immigration judge’s

findings).

        Second, the Secretary has discretion under the Medicare Act to implement the “reasonable

and necessary” standard through individual adjudications. Heckler v. Ringer, 466 U.S. 602, 617

(1984); see also Shalala v. Guernsey Mem’l Hosp., 514 U.S. 87, 97 (1995) (“The Secretary’s mode

of determining benefits by both rulemaking and adjudication is, in our view, a proper exercise of

her statutory mandate.”). Under Plaintiff’s theory, once one ALJ approved a claim for benefits,



8 Plaintiff’s citation to U.S. v. Texas, 507 U.S. 529, 534 (1993), Pl.’s Br. at 4 (Doc. 9, PageID 2387), for
the proposition that a statute must speak directly to the question addressed by the common law is inapposite
because that case, unlike Astoria, did not specifically address collateral estoppel. Additionally, the Texas
Court in fact endorsed Congress’ ability to implicitly evidence a statutory purpose to the contrary of a
common law principle, stating “[w]e agree with Texas that Congress need not affirmatively proscribe the
common-law doctrine at issue.” Id. (internal quotation omitted).


                                                    14
Case: 1:20-cv-00125-TSB Doc #: 11-1 Filed: 10/08/20 Page: 15 of 20 PAGEID #: 2441



future ALJs would not be permitted to reach the opposite conclusion, thus depriving them of the

ability to individually adjudicate the claim at issue. 9

        Third, the Medicare Act requires that all claims for benefits be presented and channeled

through administrative review. Shalala v. Illinois Council on Long Term Care, Inc., 529 U.S. 1,

12 (2000) (citing Ringer, 461 U.S. at 614). If the Secretary were collaterally estopped from denying

Plaintiff’s claims for the Optune device, then Plaintiff would be establishing an entitlement to

future Medicare benefits for the Optune device even though claims for those benefits have not yet

been presented or channeled. 10 See Porzecanski v. Azar, 943 F.3d 472, 482-83 (D.C. Cir. 2019)

(rejecting plaintiff’s request for prospective equitable relief mandating that the Secretary recognize

his treatment as a covered Medicare benefit in all future claim determinations because this would

violate the presentment and channeling requirement).

        Finally, the Medicare Act confers the Secretary with broad authority to promulgate

regulations, 42 U.S.C. §§ 1395ff(a)(1), 1395hh, and these regulations foreclose the possibility that

ALJ decisions in the Medicare claim appeals context can have any preclusive effect. In particular,

the regulations specify that only Council-level decisions have the potential to become precedential

(i.e., binding in future cases). 42 C.F.R. § 401.109; see also 42 C.F.R. §§ 405.968(b) (omitting

ALJ decisions from rulings that bind the QIC), 405.1062(b) (ALJ decisions that depart from LCDs

apply only to the specific claim being considered and have no precedential effect). If an ALJ

decision has no precedential effect and is not binding on future parties, then it cannot have


9 Plaintiff has also not articulated any reason, should ALJ decisions be entitled to preclusive effect, why the
first denial of benefits should not correspondingly estop the beneficiary from making future attempts to
secure Medicare coverage. The absurdity of this outcome further illustrates that the Medicare Act’s
allowance for individual adjudications is incompatible with giving preclusive effect to ALJ decisions.
10 Plaintiff explicitly requests a finding that the Secretary is collaterally estopped from denying his Medicare
claim, as opposed to a finding that the ALJ’s decision was unsupported by substantial evidence, in order to
circumvent future participation in the Medicare claim appeals process. Pl.’s Br. at 2 (Doc. 9, PageID 2385).
                                                      15
Case: 1:20-cv-00125-TSB Doc #: 11-1 Filed: 10/08/20 Page: 16 of 20 PAGEID #: 2442



preclusive effect for purposes of collateral estoppel. See Christenson v. Azar, No. 20-cv-194, 2020

WL 3642315, at *6 (E.D. Wis. Jul. 6, 2020) 11 (“If a decision is deemed not to have ‘precedential

effect’ on the same parties in the future, it necessarily forecloses when and where collateral

estoppel can apply.”) (emphasis original).

          The Secretary’s regulations further specify that ALJ decisions do not constitute the “final”

decision of the Secretary. Cf. 42 C.F.R. §§ 405.1130 (Council’s decision is “final and binding on

all parties”) (emphasis added), 405.1048 (ALJ’s decision is “binding on all parties”). The

Secretary’s determination that ALJ decisions are not “final” is conclusive for purposes of collateral

estoppel. See Restatement (Second) of Judgments § 13 (1982) 12 (“final judgment” for purposes of

collateral estoppel means “any prior adjudication of an issue in another action that is determined

to be sufficiently firm to be accorded conclusive effect.”) (emphasis added); Christenson, 2020 WL

3642315, at *6 (“In the administrative realm, it is not unreasonable or arbitrary for the Secretary

to decide what stage deserves preclusive effect.”); see also, id. (“It is difficult to conclude that,

within the multi-layer scheme of internal claim review administered by the Secretary, the early

stage of ALJ review is the point at which an issue becomes final for purposes of collateral

estoppel.”). 13




11   Christenson is similarly an appeal of an ALJ decision denying coverage for the Optune device.
12The Supreme Court “regularly turns to the Restatement (Second) of Judgments for a statement of the
ordinary elements of issue preclusion.” B & B Hardware, Inc. v. Hargis Industries, Inc., 575 U.S. 138, 148
(2015).

13Plaintiff’s citations in support of the proposition that ALJ decisions are final, Pl.’s Br. at 17-18 (Doc. 9,
PageID 2400-01), are inapposite. First, 70 Fed.Reg. 36386-7 (June 23, 2005) lacks the force and effect of
law and is just a statement of organization for the Office of Medicare Hearings and Appeals. In contrast,
42 C.F.R. § 405.1048 specifically addresses the effect of an ALJ’s decision. Second, while Smith v.
Berryhill, 139 S. Ct. 1765, 1775-76 (2019) addresses finality for purposes of appeal to federal court, it does
not address finality for purposes of issue preclusion.


                                                      16
Case: 1:20-cv-00125-TSB Doc #: 11-1 Filed: 10/08/20 Page: 17 of 20 PAGEID #: 2443



        Given these considerations, it is no surprise that many Circuit courts have unanimously

acknowledged that ALJ decisions in the Medicare claim appeals context have no preclusive

effect. 14 See, e.g., Almy, 679 F.3d at 310-11 (only Council-level decisions constitute the final

decision of the Secretary; plaintiff’s proposed expansion of what constitutes binding precedent

would severely constrict administration of the Medicare program; lower-level decisions cannot

bind the Secretary just as lower courts cannot bind the Supreme Court); Porzecanski, 943 F.3d at

477 (“[A] favorable determination in one proceeding does not ensure that future claims will be

approved.”); Taransky v. Secretary of U.S. Dept. of Health and Human Services, 760 F.3d 307,

319 (3rd Cir. 2014) (Council owes no deference to and is not bound by ALJs); Int’l Rehab. Sci.

Inc. v. Sebelius, 688 F.3d 994, 1001 (9th Cir. 2012) (adopting reasoning in Almy); Abraham Mem.

Hosp. v. Sebelius, 698 F.3d 536, 556 (7th Cir. 2012) (“Our precedent instructs that Board decisions

are not decisions of the Secretary . . . and are not authoritative.”); 15 Homan & Crimen, Inc. v.

Harris, 626 F.2d 1201, 1205 (5th Cir. 1980) (“[T]he decision of the [Provider Reimbursement

Review Board] carries no more weight on review by the Secretary than any other interim decision

made along the way in an agency where the ultimate decision of the agency is controlling.”).


14 Plaintiff’s citations for the proposition that agency determinations can have preclusive effect, Pl.’s Br. at
5 (Doc. 9, PageID 2388), are inapposite because none involve an ALJ decision in the Medicare claim
appeals context. The only case that implicates Medicare at all, DeWall Enterprises, Inc. v. Thompson, 206
F. Supp. 2d 992 (D. Neb. 2002), involved a dispute over the proper coding for an orthotics device. After
four ALJs found that the code used by DeWall was appropriate (and none of those decisions were appealed),
the MAC again determined that the code used by DeWall was inappropriate. In rejecting the Secretary’s
argument that the MAC was free to interpret the code differently because ALJ decisions are not
precedential, the district court wrote: “[t]he Secretary’s assertions that the ALJ’s decisions are not afforded
any preclusive effect are without merit.” Id. at 1001. In this context, the court simply meant that the
Secretary was required to implement the un-appealed ALJ decisions. DeWall did not address whether an
ALJ decision adjudicating the “reasonable and necessary” standard could have preclusive effect on a
subsequent ALJ decision.
15 Abraham Mem. Hosp. involved a decision of the Provider Reimbursement Review Board, an
administrative appellate body for Medicare Part A appeals, similar to an ALJ in Part B administrative
appeals. 42 U.S.C. § 1395oo.


                                                      17
Case: 1:20-cv-00125-TSB Doc #: 11-1 Filed: 10/08/20 Page: 18 of 20 PAGEID #: 2444



        In sum, the Medicare Act: (1) requires de novo review of ALJ decisions, (2) affords the

Secretary the right to implement the “reasonable and necessary” standard through individua l

adjudication, (3) requires claims for benefits to be presented and channeled through administrative

review, and (4) authorizes regulations, which foreclose giving preclusive effect to ALJ decisions.

As recognized by courts in the Third, Fourth, Fifth, Seventh, Ninth, and DC circuits, all of these

aspects of the Medicare Act are incompatible with giving preclusive effect to ALJ decisions in the

context of Medicare claim appeals. The Medicare Act therefore evidences a statutory purpose to

the contrary of giving such preclusive effect, so the Secretary cannot be collaterally estopped from

denying coverage in this case. 16 Cf. Christenson, 2020 WL 3642315, at *4-7 (E.D. Wis. Jul. 6,

2020) (holding that Medicare’s administrative review structure was incompatible with applying

collateral estoppel on the basis of ALJ-level decisions).

               2.        Even if Collateral Estoppel Were Possible, the Elements are Not Met.

        Even if ALJ decisions in the Medicare claim appeals context were capable of having

preclusive effect, Plaintiff’s request to estop the Secretary from denying coverage in this case still

fails because the elements of collateral estoppel are not met. When collateral estoppel is possible,

it applies when: (1) the precise issue was raised and actually litigated in the prior proceedings; (2)

the determination of the issue was necessary to the outcome of the prior proceedings; (3) the prior

proceeding resulted in a final judgment on the merits; and (4) the party against whom estoppel is

sought had a full and fair opportunity to litigate the issue in the prior proceeding. Georgia-Pacific

Consumer Products, LP v. Four-U-Packaging, Inc., 701 F.3d 1093, 1098 (6th Cir. 2012). In this



16To the extent Plaintiff’s request to collaterally estop the Secretary is grounded in concerns about the need
to re-litigate whether the provision of TTFT through the Optune device is a covered Medicare benefit,
Defendant notes that Plaintiff could have used separate channels of review to challenge the applicable LCD
for TTFT or to petition CMS for an NCD. See 42 U.S.C. § 1395y(1) (describing process of requesting an
NCD); 42 C.F.R. Part 426, Subpart D (describing process for challenging an LCD).
                                                     18
Case: 1:20-cv-00125-TSB Doc #: 11-1 Filed: 10/08/20 Page: 19 of 20 PAGEID #: 2445



case, notwithstanding that Plaintiff cannot satisfy the third element because, as addressed above,

ALJ decisions are not “final” for purposes of collateral estoppel, Plaintiff cannot satisfy the fourth

element because the Secretary did not have a full and fair opportunity to litigate in the prior

proceeding that Plaintiff relies upon.

        Plaintiff asserts that the Secretary had a full and fair opportunity to litigate in the prior

proceeding because counsel for the Secretary had the right to appear, even though counsel did not

in fact appear. Pl.’s Br. at 14, 18 (Doc. 9, PageID 2397, 2401); see 42 C.F.R. § 405.1012 (Secretary

permitted to appear at ALJ hearings when beneficiary is represented by counsel); CAR at 10 (Doc.

6-2, PageID 53) (only counsel for Plaintiff appeared at hearing before ALJ Gates). However, what

Plaintiff overlooks is that there are thousands of ALJ appeals filed each year, so the Secretary

cannot possibly appear in every one. See, e.g., Am. Hosp. Assoc. v. Azar, 14-cv-851, Dkt. No. 98

(D.D.C. June 26, 2020 Status Report) (43,887 ALJ appeals received in Fiscal Year 2019);

Christenson, 2020 WL 3642315, at *7 (“even several thousand beneficiary appeals filed annually

makes it virtually impossible for the Secretary to be represented at every ALJ-level hearing.”).

Given the practical impossibility for the Secretary to appear in every ALJ appeal, the Secretary

only has a full and fair opportunity to litigate if he actually appears—which in this case, he did

not. 17 Plaintiff therefore cannot establish the fourth element of collateral estoppel.

        In sum, even if ALJ decisions in the Medicare claim appeals context were capable of having



17 Plaintiff’s citations, Pl.’s Br. at 14 (Doc. 9, PageID 2397), for the proposition that the Secretary had a
full and fair opportunity to litigate even though he did not appear are inapposite. Neither Meyer v. Rigdon,
36 F.3d 1375 (7th Cir. 1994) nor EZ Loader Boat Trailers, Inc. v. Cox Trailers, Inc., 746 F.2d 375 (7th Cir.
1984) involved the potential application of collateral estoppel against the government. Additionally, in
Meyer, a default judgment was only accorded preclusive effect because the doctrine of collateral estoppel
had been expanded by the Bankruptcy Code, while in EZ Loader, the party against whom collateral estoppel
was to be applied in fact had representation in the prior proceeding. Meyer, 36 F.3d at 1379-82; EZ Loader,
746 F.2d at 378.


                                                     19
Case: 1:20-cv-00125-TSB Doc #: 11-1 Filed: 10/08/20 Page: 20 of 20 PAGEID #: 2446



preclusive effect, the decision by ALJ Gates relied upon by Plaintiff in this case would not qualify

because the Secretary lacked a full and fair opportunity to litigate in that proceeding. This is further

reason why the Secretary is not collaterally estopped from denying coverage in this case. 18

VI.     CONCLUSION

        For these reasons, Plaintiff lacks Article III standing because he has not suffered an injury

in fact. Since Plaintiff cannot cure this defect by amendment, the Court should dismiss this case

with prejudice.

        Should the Court find that Plaintiff has Article III standing, then the Court should grant

summary judgment in the Secretary’s favor and deny Plaintiff’s motion for summary judgment

because ALJ decisions in the Medicare claim appeals context are not capable of having preclusive

effect, and even if they were, the elements for collateral estoppel are not met in this case.


                                                           Respectfully submitted,

                                                           DAVID DEVILLERS
                                                           United States Attorney

                                                           s/Margaret A. Castro
                                                           MARGARET A. CASTRO (0078968)
                                                           Assistant United States Attorney
                                                           Attorney for Defendant
                                                           221 East Fourth Street, Suite 400
                                                           Cincinnati, Ohio 45202
                                                           Office: (513) 684-3711
                                                           Fax: (513) 684-6972
                                                           E-mail: Margaret.Castro@usdoj.gov




18  Even if ALJ Gates’s decision were entitled to preclusive effect, Plaintiff would only be able to rely upon
it for claims for the Optune device with dates of service before September 1, 2019 due to the revised LCD
for TTFT. See Montana v. United States, 440 U.S. 147, 155 (1979) (collateral estoppel will not apply when
“controlling facts or legal principles have changed significantly since the [prior] judgment.”).

                                                     20
